DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,524,317 issued to Nagahama et al. in view of US 4,361,925 issued to Yamamoto et al. 
Nagahama discloses a separable floor mat comprising a mat body and a base, wherein said mat body comprises pile yarns implanted on the front surface of a base fabric and an elastomer backing (abstract). The elastomer backing comprises an elastomer blended with a magnetic powder (abstract). The base, which supports the mat body, is also magnetized by a magnet rubber spread on a support surface (abstract). The mat body is attached to the base via the surface attachment means of magnetic attraction to form a unitary structure, but can be easily detached due to said magnetic attraction (abstract).  
The backing of the mat body is formed of an elastomer coating blended with a magnetic powder, while the supporting surface of the base is formed of a magnetic rubber sheet (col. 3, lines 36-50 and col. 4, lines 6). The elastomer of the mat body backing may be “a nitrile-butadiene rubber (NBR), a styrene-butadiene rubber (SBR), a chloroprene rubber (CR), polybutadiene (BR), polyisoprene (IIB), a butyl rubber, a natural rubber, an ethylene-propylene rubber (EPR), an ethylene-propylene-diene rubber (EPDM), polyurethane, polyethylene chloride (i.e., a thermoplastic elastomer (TPE) material), polypropylene chloride, a soft vinyl chloride resin, and the like” (col. 6, line 64-col. 7, line 7). The magnetic powder to be blended into the backing may be iron, iron alloy, tri-iron tetroxide (Fe3O4, magnetite), or ferrite (col. 7, lines 8-10). The magnetic powder has a grain size of 0.1-10 microns and is blended in an amount of 20-1300 parts by weight (pbw), preferably 50-500 pbw per 100 pbw of the elastomer (col. 7, lines 16-22). The elastomer for the backing may contain vulcanizing agents or vulcanization promoting agent to form a vulcanized rubber (col. 7, lines 55-60 and col. 8, lines 25-32). The magnetic elastomer is coated onto the back of the pile fabric (col. 7, lines 61-67).  
The base is a magnetic rubber sheet having a flat surface for supporting the mat (col. 8, lines 33-35). Said magnetic rubber sheet is made by dispersing magnetic particles (e.g., ferromagnetic) in an elastomer, vulcanizing, and magnetizing (col. 8, lines 35-41 and col. 9, lines 12-21). The magnetic rubber sheet may comprise the entirety of the base or may be merely a top laminate layer (i.e., coating) on an ordinary rubber base (col. 9, lines 23-29). The elastomer may be the same elastomer as employed in the mat body (e.g., NBR, SBR, CR, BR, IIB, butyl rubber, natural rubber, EPR, EPDM, polyurethane, polyethylene chloride, polypropylene chloride, a soft vinyl chloride resin, or the like) (col. 6, line 64-col. 7, line 7 and col. 8, lines 43-45). The ferromagnetic material may include ferrite magnet, cobalt, aluni or alunico, rare earth cobalt, soft ferrite powder, and permalloy powder (col. 8, lines 46-48). Specific ferrites include barium iron oxide, magnesium iron oxide, and strontium iron oxide (col. 8, lines 48-52). The ferromagnetic powder has a grain size of 0.1-10 microns and is present in an amount of 50-1300 pbw, preferably 50-800 pbw per 100 pbw of the elastomer (col. 8, lines 61-65). The elastomer of the base may include a vulcanizing agent and a vulcanization promoting agent (col. 9, lines 6-11). The base may be made entirely or partially of the magnetic rubber sheet (col. 9, lines 23-29).  
The base fabric (i.e., primary backing) may be a woven, nonwoven, or knit fabric comprising synthetic fibers, such as polyester, polyamide (i.e., nylon), acrylic, or polyolefin (col. 6, lines 28-37). The pile yarns may be cotton, rayon, polyvinyl alcohol, acrylic, nylon (e.g., nylon 6 and nylon 6,6), or any other synthetic fiber (col. 6, lines 49-53). Said pile yarns may be tufted into the base fabric and may form a cut pile or loop pile surface (col. 6, lines 53-57). The mat body may be removed from the base, washed, and replaced for use (col. 3, lines 26-35, col. 4, lines 27-35, and col. 11, lines 14-21). To make the mat body, the starting pile fabric is cut to a desired size and adhered to an unvulcanized solid rubber backing (col. 10, lines 8-13). 
Thus, the Nagahama reference teaches applicant’s claims 1-7, 9-11, 13-16, 18, 19, 21, and 24 with the exception of an edge attachment means, preferably a hook and loop fastening system or mushroom-type hook fastening system, on the mat body and the mat base for attaching said body and base.  However, hook and loop edge attachment means are known in the art of separable floor mats.  For example, Yamamoto discloses a separable floor mat comprising a mat and base assembly comprising (a) a base 1 of an integrally formed sheet 2 of elastomeric polymer and a peripheral frame 3 surrounding a mat-containing portion of the sheet, (b) a dust-controlling mat 5, and (c) a temporary anchoring mechanism for detachably anchoring the mat and the base at a plurality of points on the peripheral edge of the sheet and mat (abstract, col. 2, lines 25-32, col. 3, lines 8-11, and Figure 1). The anchoring mechanism comprises an anchoring element 11 of hook or mushroom engaging pieces 10 implanted on a base fabric 9 (fusion-bonded to the base 1 and an anchoring element of fiber loops 12 attached to the back side of the mat 5 (abstract and col. 3, lines 12-36). The anchoring elements 11 and 12 are placed in discrete locations along the peripheral edge of the mat and the base (col. 3, lines 8-11 and Figures 1-3). 
The mat 5 comprises a base fabric 6 (i.e., primary backing) having pile yams 7 made of cotton, rayon, polyvinyl alcohol, acrylic, or nylon (e.g., nylon 6, nylon 6,6) tufted thereto and a backing layer 8 for securing the pile yarns to the base fabric (col. 2, lines 44-59). Figures 2 and 3 show a cut pile. The primary backing may be a woven, knit, or nonwoven fabric of natural or synthetic fibers (i.e., cotton, rayon, polyvinyl alcohol, acrylic, or nylon (col. 2, lines 53-55). The elastomeric polymer of the base assembly may comprise nitrile based rubber, ethylene-propylene-diene rubber (EPDM), vinyl chloride rubber, styrene-butadiene rubber, polyurethane elastomer, etc. (col. 2, lines 34-43). The separable floor mat is intended for use a rented dust-control mats, wherein said mats are leased out to users (e.g., commercial businesses), then collected for washing, and returned to the users (col. 1, lines 34-39).  
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a hook and loop anchoring element, as taught by Yamamoto, along the edges of the Nagahama mat for extra stability against lateral movement of the mat body on the mat base. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions. Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claims 1-7, 9-11, 13-16, 18, 19, 21, and 24  are held to be obvious over the cited prior art.  
	Regarding claim 8, while Nagahama is silent with respect to an explicit teaching that the pile face yarns are dyed and/or printed, the reference does state, “Though the mat body used in the present invention is constructed as described above, it should be noted that there is no particular limitation on the planar shape, the length of the mat pile, the shape of the surface portion or the color” (col. 6, lines 22-25). Thus, Nagahama explicitly teaches there are no limitations on the color of the mat body, which comprises the pile yarns. Said teaching amounts to an implicit teaching that the pile yarns are dyed and/or printed. As one of ordinary skill in the art readily understands, all carpeting materials, including tufted pile floor mats, comprise pile yarns that are dyed and/or printed in some manner to provide color thereto, thereby rendering said carpet commercially desirable. In other words, the disclosed coloration of the mat pile necessitates the pile face yarns are dyed and/or printed with color. Therefore, claim 8 is also rejected along with parent claim 1. 
Regarding claims 12 and 17, Nagahama fails to explicitly teach the magnetic particles are non-degradable and paramagnetic or superparamagnetic. However, it is reasonable to presume these properties are met by the teachings of Nagahama. Support for said presumption is found in the use of similar materials (i.e., magnetically receptive particles such as iron powder, iron alloy powder, ferrite, and mixtures thereof) and in the similar production steps (i.e., mixing said magnetically receptive particles in a rubber material and vulcanizing) used to produce the two component floor mat. The product has been determined to be obvious over the cited prior art. Any properties of that product would necessarily follow. A material and its properties are inseparable. Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present. The burden is shifted to applicant to show otherwise. Thus, claims 12 and 17 are also rejected over the cited prior art.
Regarding claim 20, Nagahama fails to explicitly teach the mat body or the base have a functionally graded magnetic particle distribution. However, the reference teaches the base may only be partially made of the magnetized rubber. Specifically, Nagahama teaches the base may have a laminated layer structure in which only the surface supporting the mat body comprises the magnetic rubber sheet, while the remainder of the laminated structure is made of non-magnetic rubber (col. 9, lines 24-29). Such an embodiment provides a graded magnetic particle distribution. Hence, claim 20 is also rejected along with parent claim 1.
Regarding claim 22, Nagahama fails to explicitly teach the strength of magnetic attraction is greater than 50 gauss. However, it is reasonable to presume said strength is inherent to the invention. Support for said presumption is found in the use of similar materials (i.e., magnetically receptive particles such as iron powder, iron alloy powder, ferrite, and mixtures thereof) and in the similar production steps (i.e., mixing said magnetically receptive particles in a rubber material, vulcanizing, and magnetizing at a force of 0.1xl06-2.0xl06 GOe) used to produce the two component floor mat. The product has been determined to be obvious over the cited prior art. Any properties of that product would necessarily follow. A material and its properties are inseparable. Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present. The burden is shifted to applicant to show otherwise. Thus, claim 22 is rejected over the cited prior art.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,524,317 issued to Nagahama et al. in view of US 4,361,925 issued to Yamamoto et al. as applied to claim 1 above and in further view of CN 104095504 issued to Hsu et al.
Regarding claim 23, Nagahama and Yamamoto are silent with respect to the use of the vulcanized rubber containing recycled material. However, the use of vulcanized rubber containing recycled rubber is well known in the art of floor mats. For example, Hsu discloses a rubber floor mat comprising a base cloth, a first rubber layer comprising recycled rubber particles, and a second rubber layer comprising recycled rubber particles, and a liner paper (abstract and claim 1). The method includes vulcanization of the rubber layers (abstract and claim 1). The floor mat employs a lesser amount of raw rubber than a floor mat without the addition of recycled rubber particles and is thus, more environmentally friendly (Summary of the invention, 1st paragraph). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate recycled rubber into the vulcanized rubber of Nagahama in order to produce a more environmentally friendly floor mat. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions. Such a modification would have yielded predictable results to the skilled artisan (i.e., less use of virgin rubber and more environmentally friendly mat due to presence of recycled rubber). Thus, claim 23 is rejected as being obvious over the cited prior art.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,524,317 issued to Nagahama et al. in view of US 4,361,925 issued to Yamamoto et al. as applied to claim 1 above and in further view of WO 97/06029 issued to Bailey. 
Regarding claim 25, Nagahama and Yamamoto fail to teach the anchoring mechanism of the mat component is narrower in width than that of the base component. Figure 3 of Yamamoto shows the two anchoring mechanisms to be of approximately the same size. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the anchoring mechanisms such that the anchoring mechanism of the base component is broader in width since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237. Motivation to modify the size would be to provide for a greater surface area of the base anchoring mechanism for which to engage with the mat anchoring mechanism. For example, Bailey teaches a floor mat for a carpeted vehicle floor, wherein said floor mat is held in place by hook and loop type mechanical fasteners (abstract). The hook portion and loop portion of the fastener differ in size and are constructed and located such that the smaller fastener portion is immediately and substantially fully engaged with the other portion regardless of the mat placement (abstract). Such a modification of the Yamamoto anchoring mechanism would have yielded predictable results to the skilled artisan.  Therefore, claim 25 is rejected as being obvious over the cited prior art.  
Claims 1-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,361,925 issued to Yamamoto et al. in view of US 5,524,317 issued to Nagahama et al. 
Yamamoto discloses a separable floor mat comprising a mat and base assembly comprising (a) a base 1 of an integrally formed sheet 2 of elastomeric polymer and a peripheral frame 3 surrounding a mat-containing portion of the sheet, (b) a dust-controlling mat 5, and (c) a temporary anchoring mechanism for detachably anchoring the mat and the base at a plurality of points on the peripheral edge of the sheet and mat (abstract, col. 2, lines 25-32, col. 3, lines 8-11, and Figure 1). The anchoring mechanism comprises an anchoring element 11 of hook or mushroom engaging pieces 10 implanted on a base fabric 9 (fusion-bonded to the base 1 and an anchoring element of fiber loops 12 attached to the back side of the mat 5 (abstract and col. 3, lines 12-36). The anchoring elements 11 and 12 are placed in discrete locations along the peripheral edge of the mat and the base (col. 3, lines 8-11 and Figures 1-3). 
The mat 5 comprises a base fabric 6 (i.e., primary backing) having pile yams 7 made of cotton, rayon, polyvinyl alcohol, acrylic, or nylon (e.g., nylon 6, nylon 6,6) tufted thereto and a backing layer 8 for securing the pile yarns to the base fabric (col. 2, lines 44-59). Figures 2 and 3 show a cut pile. The primary backing may be a woven, knit, or nonwoven fabric of natural or synthetic fibers (i.e., cotton, rayon, polyvinyl alcohol, acrylic, or nylon (col. 2, lines 53-55). The tufted primary backing is coated with a latex backing layer, such as nitrile-butadiene rubber latex for securing the tufted yarn to the primary backing (col. 2, lines 55-59).  
The elastomeric polymer of the base assembly may comprise nitrile based rubber, ethylene-propylene-diene rubber (EPDM), styrene-butadiene rubber, soft vinyl chloride rubber, chlorinated polyethylene, polyurethane elastomer, etc. (col. 2, lines 34-43). The separable floor mat is intended for use a rented dust-control mats, wherein said mats are leased out to users (e.g., commercial businesses), then collected for washing, and returned to the users (col. 1, lines 34-39).  
Thus, Yamamoto teaches the invention of 1 and 24 with the exception of magnetic particles in the backing layer of the textile mat and the elastomer of the base for attaching the textile mat to the base via magnetic attraction.  While Yamamoto fails to teach an additional means of attachment of the separable floor mat via magnetic attraction, such magnetic attraction of floor mats is known in the art. For example, Nagahama teaches separable floor mats, wherein the backing of the mat body contains magnetic particles therein and the base of said floor mat also contains magnetic particles therein, so as to form a magnetic attraction between said mat body and mat base.  
Specifically, Nagahama discloses a separable floor mat comprising a mat body and a base, wherein said mat body comprises pile yarns implanted on the front surface of a base fabric and an elastomer backing (abstract). The elastomer backing comprises an elastomer blended with a magnetic powder (abstract). The base, which supports the mat body, is also magnetized by a magnet rubber spread on a support surface (abstract). The mat body is attached to the base via the surface attachment means of magnetic attraction to form a unitary structure, but can be easily detached due to said magnetic attraction (abstract).  
The backing of the mat body is formed of an elastomer coating blended with a magnetic powder, while the supporting surface of the base is formed of a magnetic rubber sheet (col. 3, lines 36-50 and col. 4, lines 6). The elastomer of the mat body backing may “a nitrile-butadiene rubber (NBR), a styrene-butadiene rubber (SBR), a chloroprene rubber (CR), polybutadiene (BR), polyisoprene (IIB), a butyl rubber, a natural rubber, an ethylene-propylene rubber (EPR), an ethylene-propylene-diene rubber (EPDM), polyurethane, polyethylene chloride (i.e., a thermoplastic elastomer (TPE) material), polypropylene chloride, a soft vinyl chloride resin, and the like” (col. 6, line 64-col. 7, line 7). The magnetic powder to be blended into the backing may be iron, iron alloy, tri-iron tetroxide (Fe3O4, magnetite), or ferrite (col. 7, lines 8-10). The magnetic powder has a grain size of 0.1-10 microns and is blended in an amount of 20-1300 parts by weight (pbw), preferably 50-500 pbw per 100 pbw of the elastomer (col. 7, lines 16-22). The elastomer for the backing may contain vulcanizing agents or vulcanization promoting agent to form a vulcanized rubber (col. 7, lines 55-60 and col. 8, lines 25-32). The magnetic elastomer is coated onto the back of the pile fabric (col. 7, lines 61-67).  
The base is a magnetic rubber sheet having a flat surface for supporting the mat (col. 8, lines 33-35). Said magnetic rubber sheet is made by dispersing magnetic particles (e.g., ferromagnetic) in an elastomer, vulcanizing, and magnetizing (col. 8, lines 35-41 and col. 9, lines 12-21). The magnetic rubber sheet may comprise the entirety of the base or may be merely a top laminate layer (i.e., coating) on an ordinary rubber base (col. 9, lines 23-29). The elastomer may be the same elastomer as employed in the mat body (e.g., NBR, SBR, CR, BR, IIB, butyl rubber, natural rubber, EPR, EPDM, polyurethane, polyethylene chloride, polypropylene chloride, a soft vinyl chloride resin, or the like) (col. 6, line 64-col. 7, line 7 and col. 8, lines 43-45). The ferromagnetic material may include ferrite magnet, cobalt, aluni or alunico, rare earth cobalt, soft ferrite powder, and permalloy powder (col. 8, lines 46-48). Specific ferrites include barium iron oxide, magnesium iron oxide, and strontium iron oxide (col. 8, lines 48-52). The ferromagnetic powder has a grain size of 0.1-10 microns and is present in an amount of 50-1300 pbw, preferably 50-800 pbw per 100 pbw of the elastomer (col. 8, lines 61-65). The elastomer of the base may include a vulcanizing agent and a vulcanization promoting agent (col. 9, lines 6-11). The base may be made entirely or partially of the magnetic rubber sheet (col. 9, lines 23-29).  
The base fabric (i.e., primary backing) may be a woven, nonwoven, or knit fabric comprising synthetic fibers, such as polyester, polyamide (i.e., nylon), acrylic, or polyolefin (col. 6, lines 28-37). The pile yarns may be cotton, rayon, polyvinyl alcohol, acrylic, nylon (e.g., nylon 6, nylon 6,6), or any other synthetic fiber (col. 6, lines 49-53). Said pile yarns may be tufted into the base fabric and may form a cut pile or loop pile surface (col. 6, lines 53-57). The mat body may be removed from the base, washed, and replaced for use (col. 3, lines 26-35, col. 4, lines 27-35, and col. 11, lines 14-21). To make the mat body, the starting pile fabric is cut to a desired size and adhered to an unvulcanized solid rubber backing (col. 10, lines 8-13). 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add magnetic particles to the mat body backing and to the mat base in order to add another form of attachment of said mat body and base. In particular, it would have obvious to combine two means of attachment, each of which is taught by prior art to be useful for the same purpose, in order to form a third combination means that is to be used for very same purpose. The idea of combining them flows logically from their having been individually taught in prior art. Thus, the claimed invention, which is no more than combining together of two conventional attachment means, is set forth as obvious subject matter. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions. Such a modification would have yielded predictable results to the skilled artisan. Therefore, claims 1, 4-7, 9-11, and 24 are rejected as being obvious over the cited prior art.
Regarding claims 2, 3, 12-22, Nagahama teaches said limitations as set forth above. As such, said claims are rejected along with parent claim 5.  
Regarding claim 8, while Yamamoto is silent with respect to the pile face yarns being dyed, and/or printed, Nagahama states, “Though the mat body used in the present invention is constructed as described above, it should be noted that there is no particular limitation on the planar shape, the length of the mat pile, the shape of the surface portion or the color” (col. 6, lines 22-25). Thus, Nagahama explicitly teaches there are no limitations on the color of the mat body, which comprises the pile yarns. Said teaching amounts to an implicit teaching that the pile yarns are dyed and/or printed. As one of ordinary skill in the art readily understands, all carpeting materials, including tufted pile floor mats, comprise pile yarns that are dyed and/or printed in some manner to provide color thereto, thereby rendering said carpet commercially desirable. In other words, the disclosed coloration of the mat pile necessitates the pile face yarns are dyed and/or printed with color. Therefore, claim 8 is also rejected along with parent claim 1. 
Regarding claims 12 and 17, Yamamoto and Nagahama fail to explicitly teach the magnetic particles are non-degradable and paramagnetic or superparamagnetic. However, it is reasonable to presume these properties are met by the teachings of Nagahama. Support for said presumption is found in the use of similar materials (i.e., magnetically receptive particles such as iron powder, iron alloy powder, ferrite, and mixtures thereof) and in the similar production steps (i.e., mixing said magnetically receptive particles in a rubber material and vulcanizing) used to produce the two component floor mat. The product has been determined to be obvious over the cited prior art. Any properties of that product would necessarily follow. A material and its properties are inseparable. Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present. The burden is shifted to applicant to show otherwise. Thus, claims 16 and 21 also are rejected over the cited prior art.
Regarding claim 20, Yamamoto and Nagahama fail to explicitly teach the mat body or the base have a functionally graded magnetic particle distribution. However, the reference teaches the base may only be partially made of the magnetized rubber. Specifically, Nagahama teaches the base may have a laminated layer structure in which only the surface supporting the mat body comprises the magnetic rubber sheet, while the remainder of the laminated structure is made of non-magnetic rubber (col. 9, lines 24-29). Such an embodiment provides a graded magnetic particle distribution. Hence, claim 20 is rejected along with parent claim 1.
Regarding claim 22, Yamamoto and Nagahama fail to explicitly teach the strength of magnetic attraction is greater than 50 gauss. However, it is reasonable to presume said strength is inherent to the invention. Support for said presumption is found in the use of similar materials (i.e., magnetically receptive particles such as iron powder, iron alloy powder, ferrite, and mixtures thereof) and in the similar production steps (i.e., mixing said magnetically receptive particles in a rubber material, vulcanizing, and magnetizing at a force of 0.1xl06-2.0xl06 GOe) used to produce the two component floor mat. The product has been determined to be obvious over the cited prior art. Any properties of that product would necessarily follow. A material and its properties are inseparable. Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present. The burden is shifted to applicant to show otherwise. Thus, claim 22 is also rejected over the cited prior art.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,361,925 issued to Yamamoto et al. in view of US 5,524,317 issued to Nagahama et al. as applied to claim 1 above and in further view of CN 104095504 issued to Hsu et al.
Regarding claim 23, Yamamoto and Nagahama are silent with respect to the use of the vulcanized rubber containing recycled material. However, the use of vulcanized rubber containing recycled rubber is well known in the art of floor mats. For example, Hsu discloses a rubber floor mat comprising a base cloth, a first rubber layer comprising recycled rubber particles, and a second rubber layer comprising recycled rubber particles, and a liner paper (abstract and claim 1). The method includes vulcanization of the rubber layers (abstract and claim 1). The floor mat employs a lesser amount of raw rubber than a floor mat without the addition of recycled rubber particles and is thus, more environmentally friendly (Summary of the invention, 1st paragraph). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate recycled rubber into the vulcanized rubber of Yamamoto and Nagahama in order to produce a more environmentally friendly floor mat. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions. Such a modification would have yielded predictable results to the skilled artisan (i.e., less use of virgin rubber and more environmentally friendly mat due to presence of recycled rubber). Thus, claim 23 is rejected as being obvious over the cited prior art.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,361,925 issued to Yamamoto et al. in view of US 5,524,317 issued to Nagahama et al. as applied to claim 1 above and in further view of WO 97/06029 issued to Bailey. 
Regarding claim 25, Yamamoto and Nagahama fail to teach the anchoring mechanism of the mat component is narrower in width than that of the base component. Figure 3 of Yamamoto shows the two anchoring mechanisms to be of approximately the same size. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the anchoring mechanisms such that the anchoring mechanism of the base component is broader in width since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237. Motivation to modify the size would be to provide for a greater surface area of the base anchoring mechanism for which to engage with the mat anchoring mechanism. For example, Bailey teaches a floor mat for a carpeted vehicle floor, wherein said floor mat is held in place by hook and loop type mechanical fasteners (abstract). The hook portion and loop portion of the fastener differ in size and are constructed and located such that the smaller fastener portion is immediately and substantially fully engaged with the other portion regardless of the mat placement (abstract). Such a modification of the Yamamoto anchoring mechanism would have yielded predictable results to the skilled artisan. Thus, claim 25 is rejected as being obvious over the cited prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        July 29, 2022